Citation Nr: 9917883	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1942 to October 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision confirmed and 
continued a 10 percent rating for an anxiety neurosis which 
had been in effect since April 1950.  The veteran perfected 
an appeal of the rating assigned.  An April 1991 hearing 
officer's decision increased this rating to 50 percent, 
effective June 1990, the date of his claim for an increased 
rating.  He continues to maintain disagreement with this 
evaluation.  

This case was previously before the Board in March 1999 when 
it was remanded to the RO for clarification of the veteran's 
request for a personal hearing before a member of the Board.  
In May 1999, the veteran withdrew his request for a hearing.


REMAND

In this case, the veteran is essentially claiming that his 
anxiety neurosis is more severe than currently evaluated.  
The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for increased rating for anxiety neurosis 
is shown to be well grounded, but the duty to assist him in 
its development has not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The veteran claims that he should be granted a total rating 
for his service-connected anxiety neurosis.  In a March 1991 
VA examination, he stated that he last worked in 1974 as a 
truck driver, when he had to stop working because of multiple 
accidents due to his nerves.  He also indicated that he had 
been coming to the VA Mental Health Clinic for the last four 
or five years, once a week, and seen by a Dr. Eddleman about 
once a month.  In a June 1998 VA examination, the veteran 
continued to report treatment from Dr. Eddleman at the Mental 
Health Clinic.  Although some outpatient treatment records 
have been received from the VA Medical Center, showing 
treatment from February 1997 to March 1998, records of his 
treatment at the Mental Health Clinic were not obtained.  In 
view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet.App. 90 (1990); Hyder 
v. Derwinski, 1 Vet.App. 221 (1991).

The June 1998 VA examination also noted that the veteran had 
serious impairment in his social and occupational 
functioning, was unable to keep a job and had few friends.  
However, this report also noted that the veteran had a 
significant history of medical problems, including 
hypertension, emphysema, lung cancer status post resection, 
tachycardia, and hearing loss.  He had had three back 
surgeries and four neck surgeries and had been on oxygen full 
time for the last two to three years.  His breathing 
difficulties were noted to restrict his physical activities 
which produced more anxiety and depression.  The Board is 
unable to determine to what degree his service-connected 
anxiety neurosis is responsible for his industrial and social 
impairment.  In this regard, VA regulations clearly dictate 
that when it is not possible to separate the effects of the 
service-connected condition and the nonservice-connected 
condition, reasonable doubt on the issue is to be resolved in 
the appellant's favor.  38 C.F.R. § 3.102; 61 Fed. Reg 52698 
(October. 8 1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).

Finally, during the course of this appeal, 38 C.F.R. § 4.132, 
the VA Schedule of Ratings for Mental Disorders, was amended 
and redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment.

The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  The 
veteran must be evaluated under the more favorable of the two 
criteria. 

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
scheduling the veteran for another VA disability compensation 
examination and obtaining the additional medical records.  
Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The RO should then seek 
to obtain copies of all relevant VA 
records, specifically those referenced by 
the veteran in his VA examination 
concerning his treatment at the Mental 
Health Clinic.

2.  The RO should contact the veteran's 
treating physician, Dr. Eddleman at the 
Mental Health Clinic, and obtain an 
opinion on the degree of impairment in 
the veteran's employability due to his 
service-connected anxiety neurosis.  If 
it is not possible to distinguish between 
impairment caused by his service-
connected anxiety neurosis and other 
causes for his impairment, he should so 
state. 

3.  After undertaking any additional 
development deemed appropriate, including 
scheduling the veteran for another VA 
psychiatric examination if necessary, the 
RO should readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent for anxiety neurosis.  In so 
doing, the RO should consider the 
following regulations:  38 C.F.R. 
§ 3.102; 61 Fed. Reg 52698 (October. 8 
1996).  The RO should further consider 
the rating criteria in effect for the 
evaluation of psychiatric disorders prior 
to and as of November 7, 1996, and assign 
an evaluation pursuant to the version of 
the regulations most favorable to the 
appellant.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto. Thereafter, the case should be returned to the 
Board, if in order. The appellant need take no action until 
otherwise notified, but he and/or his representative may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










